People v Medina (2019 NY Slip Op 07285)





People v Medina


2019 NY Slip Op 07285


Decided on October 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-02529

[*1]The People of the State of New York, respondent,
v Angel Medina, appellant. (S.C.I. No. 7501/16)


Paul Skip Laisure, New York, NY (Alexis A. Ascher of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Diane R. Eisner of counsel; Ruby D. Andrade on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (John Hecht, J., at plea; Jane Tully, J., at sentence), rendered February 8, 2017, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's sole argument on appeal concerns the order of protection issued by the Supreme Court at the time of sentencing. However, the defendant failed to preserve the argument for appellate review (see People v Nieves, 2 NY3d 310, 315-317), and we decline to review it in the exercise of our interest of justice jurisdiction (cf. id. at 317).
RIVERA, J.P., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court